DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered.

Response to Arguments
Applicant's arguments filed October 08, 2021 have been fully considered but they are not persuasive.  Applicant preemptively addressed the Kim reference as it was suggested in the advisory action that Kim may be used in a rejection under 35 USC 103.  Applicant states:
“Amend claim 1 further recites the limitation "detecting a first voltage generated by using the pressure unit to exert a force on the first piezoelectric layer to make the first piezoelectric layer press the wafer." Applicant respectfully submits that this limitation is not disclosed by Kim.”

detecting a first voltage generated by using the pressure unit to exert a force on the first piezoelectric layer to make the first piezoelectric layer press the wafer.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claims 22 and 23 each recite, in part, “… the first piezoelectric layer touches a protruded portion of the wafer prior to a concave portion of the wafer.”
FIG. 6 is replicated below and page 9 of the specification includes (with emphasis added):
As shown in Fig. 6, the substrate W is uneven, which includes at least one protruded portion W1 and at least one concave portion W2. when the piezoelectric layer 800 moves toward the substrate W, it touches the protruded portion W1 prior to the concave portion W2.

    PNG
    media_image1.png
    408
    473
    media_image1.png
    Greyscale


Figure 6 makes it apparent that piezoelectric layer will necessarily touch the protruded portion the wafer prior to touching the concave portion.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 14-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0093193 as filed by Bae (hereinafter, Bae) in view of US Patent Application Publication as filed by Kim et al. (hereinafter, Kim).

Regarding claims 1 and 14, Bae teaches a method of polishing a wafer with a chemical-mechanical polishing (CMP) pad (see, for example, the abstract).  Bae teaches supplying slurry onto a polishing pad (see, for example, [0038]).  Bae teaches holding a wafer against the polishing pad (see, for example, [0038]).  With reference to figures 4 and 5, Bae teaches a first piezoelectric layer (350, 450) is vertically interposed between a pressure unit (340, 440) and the wafer (315, 415) (see, for example, figures 3 and 4). Bae teaches detecting a first voltage generated by the first piezoelectric layer (see, for example, [0041]).  Bae teaches pressing, using the pressure unit, the wafer against the polishing pad according to the detected first voltage generated by the first piezoelectric layer (see, for example, [0042]).

Bae does not explicitly teach the wafer is vertically between the first piezoelectric layer and the polishing pad and detecting a first voltage generated by using the pressure unit to exert a force on the first piezoelectric laver to make the first piezoelectric laver press the wafer.  These limitations correspond to an apparatus configuration with the following vertical arrangement of components
Pressure Unit
Piezoelectric
Wafer
Pad


FIG. 4 of Bae teaches the following relative vertical arrangement of components
Pressure Unit
Piezoelectric
Pad
Wafer


Figure 6 of Kim teaches:
Pressure Unit
Piezoelectric
Wafer
Pad



Bae and Kim are both directed to polishing wafers and both seek to improve the polishing process by adjusting the amount of pressure between the wafer and the pad.  Both Kim and Bae detect pressure using a piezoelectric layer.  Kim teaches that the relative vertical arrangement of components may be changed.  It would have been obvious to one skilled in the art to that the 
However, the examiner expressed the view point that the relative positioning of these apparatus components does not bear on the essence of the claimed invention (i.e., adjusting the amount of force exerted upon a wafer during polishing in response to a detected voltage from a piezoelectric layer).  The method of adjusting the amount of pressure between a wafer and a polishing pad in response to a pressure detected using a piezoelectric layer objective can be accomplished with various apparatus configurations.  The wherein clauses of the claimed method are directed to apparatus-type limitations within a method claim. Wherein clauses and apparatus–type limitations may each have little weight in method claims. In this instance, it would have been obvious for one skilled in the art to use the relative arrangement of parts as taught by Kim because Kim demonstrates that the objective can be achieved regardless of the relative placement of parts.  Therefore, one skilled in the art have a reasonable expectation of success when carrying out the method of Bae while using the apparatus configuration of Kim.

Regarding claim 2, Bae teaches the pressure unit comprises a first pressure unit and a second pressure unit; and pressing the wafer against polishing pad comprises individually actuating the first pressure unit and the second pressure unit (see, for example, FIG. 6 and [0048]).

Regarding claim 5, Bae teaches the first pressure unit and the second pressure unit are arranged substantially along a circumferential line relative to a center of the wafer (see, for example, FIG. 7).

Regarding claims 7 and 19, Bae teaches detecting the first voltage generated by the first piezoelectric layer is performed during polishing the wafer (see, for example, the abstract).

Regarding claim 15, Bae teaches detecting a second voltage generated by a second piezoelectric layer, wherein pressing the wafer against polishing pad is performed further according to the detected second voltage generated by the second piezoelectric layer (see, for example, [0041] –[0046]).

Regarding claim 16, Bae teaches detecting the second pressure of the wafer on the pressure unit is performed by using a piezoelectric layer (450) under the pressure unit (440) (see, for example, FIG. 4).

Regarding claim 21, Bae teaches the first and second pressure units are separated by a flexible partition wall (630) (see, for example, FIG 6 and [0055]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Kim as applied above to claim 1, in view of US Patent 6,863,771 issued to Brown (hereinafter, Brown).

Bae does not explicitly teach pneumatically actuating the first pressure unit and the second pressure unit.
Brown, working in the same field of endeavor, teaches that pneumatic pressure units are functionally equivalent to the piezoelectric pressure units of Bae (see, for example, the paragraph bridging columns 6 and 7, and column 8, lines 21-34). Therefore, prior to the critical date, it would have been obvious for one skilled in the art to substitute pneumatic pressure units in place of Bae’s piezoelectric pressure units.

Regarding claim 4 Brown teaches the first pressure unit and the second pressure unit are not in fluid communication with each other (see, for example, column 3, lines column 8, lines 30-35).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Kim as applied above to claim 14, in view of US Patent 6,675,058 issued to Pasadyn et al. (hereinafter, Pasadyn).

Regarding claim 17, Bae does not explicitly teach obtaining a surface profile of the wafer prior to polishing the wafer.
Working in the same field of endeavor, Pasadyn teaches obtaining a surface profile of a wafer prior to polishing the wafer (see, for example FIG. 3 and column 2, lines 6-10).  It would have been obvious to one skilled in the art to determine the surface profile of the wafer prior to polishing the wafer because Pasadyn teaches that this provides the opportunity to reduce post-process variability of the polishing tool. 

Regarding claim 18, Bae teaches pressing the wafer against polishing pad by exerting a force with a pressure unit to push the wafer according to the obtained surface profile of the wafer; and adjust the force that pushes the wafer according to the detected first pressure of the wafer on the polishing pad (see, for example, column 7, lines 15-25).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Kim as applied to claim 1 above, in view of US Patent 6,143,123 issued to Robinson et al. (hereinafter, Robinson).

Regarding claim 8, Bae does not teach a piezoelectric pressure sensor being positioned within the polishing pad.
Robinson, working in the same field of endeavor, teaches that the piezoelectric pressure sensor can be placed in a variety of locations, including in the polishing pad (see, for example, column 2, lines 62-64).

Regarding claim 9, Bae teaches a method of polishing a wafer with a chemical-mechanical polishing (CMP) pad (see, for example, the abstract).  Bae teaches supplying slurry onto a polishing pad (see, for example, [0038]).  Bae teaches holding a wafer against the polishing pad (see, for example, [0038]).  Bae teaches detecting a first voltage generated by the first piezoelectric layer (see, for example, [0041]).  Bae teaches pressing, using the pressure unit, the wafer against the polishing pad according to the detected first voltage generated by the first piezoelectric layer (see, for example, [0042]).  Bae teaches the pressure unit comprises a plurality of chambers separated by flexible partition walls (see, for example, FIG 6 and [0055]).  Bae teaches detecting a second voltage generated by a second piezoelectric layer, wherein pressing the wafer against polishing pad is performed further according to the detected second voltage generated by the second piezoelectric layer (see, for example, [0041] –[0046]).
Bae does not explicitly teach a piezoelectric layer positioned within the polishing pad.
Robinson, working in the same field of endeavor, teaches that the piezoelectric pressure sensor can be placed in a variety of locations, including in the polishing pad (see, for example, column 2, lines 62-64).

Regarding claim 10, Bae teaches detecting the first voltage generated by the first piezoelectric layer is performed during polishing the wafer (see, for example, the abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, Kim and Robinson, as applied to claim 9 above, and further in view of US Patent 6,675,058 issued to Pasadyn et al. (hereinafter, Pasadyn).
The combination of Bae and Robinson does not explicitly teach or make it obvious to obtain a surface profile of the wafer prior to polishing the wafer.
Working in the same field of endeavor, Pasadyn teaches obtaining a surface profile of a wafer prior to polishing the wafer (see, for example FIG. 3 and column 2, lines 6-10).  It would have been obvious to one skilled in the art to determine the surface profile of the wafer prior to polishing the wafer because Pasadyn teaches that this provides the opportunity to reduce post-process variability of the polishing tool. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, Kim and Robinson, as applied to claim 9 above, and further in view of US Patent 6,863,771 issued to Brown (hereinafter, Brown).

The combination of Bae and Robinson does not explicitly teach pneumatically actuating the first pressure unit and the second pressure unit.
Brown, working in the same field of endeavor, teaches that pneumatic pressure units are functionally equivalent to the piezoelectric pressure units of Bae (see, for example, the paragraph bridging columns 6 and 7, and column 8, lines 21-34). Therefore, prior to the critical date, it would have been obvious for one skilled in the art to substitute pneumatic pressure units in place of Bae’s piezoelectric pressure units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716